PER CURIAM.
This case is before the court upon a petition of the National Labor Relations Board for the enforcement of its order issued against respondent pursuant to Section 10(c) of the National Labor Relations Act, 49 Stat. 449, 29 U.S.C.Supp. V, Sec. 151 et seq., 29 U.S.C.A. § 151 et seq.
The issues presented are whether the Board’s findings of fact are supported by substantial evidence and whether the order of the Board as to the form of notice which respondent would be required to post is proper.
On the question of substantial evidence, the order of the Board is supported. National Labor Relations Board v. Link-Belt Company, 311 U.S. 584, 61 S.Ct. 358, 85 L.Ed. 368; H. J. Heinz Company v. National Labor Relations Board, 311 U.S. 574, 61 S.Ct. 320, 85 L.Ed. 309; National Labor Relations Board v. Automotive Maintenance Machinery Company, 315 U.S. 282, 62 S.Ct. 608, 86 L.Ed. 848; National Labor Relations Board v. Nevada Consolidated Copper Corporation, 316 U.S. 105, 62 S.Ct. 960, 86 L.Ed. 1305; National Labor Relations Board v. Electric Vacuum Cleaner Company, Inc., 315 U.S. 685, 62 S.Ct. 846, 86 L.Ed. 1120.
The order of the Board will be enforced, but with the modification that paragraph 2(f) (3) thereof shall read as follows, “that the respondent’s employees are free to become or remain members of Federal Labor Union No. 21218 or to become or remain members of any labor organization or to form or not to form a local organization of their own and that respondent will not discriminate against any employee because of membership or activity in any labor organization.” Hamilton-Brown Shoe Company v. National Labor Relations Board, 8 Cir., 104 F.2d 49; Cudahy Packing Company v. National Labor Relations Board, 8 Cir., 102 F.2d 745, certiorari denied 308 U.S. 565, 60 S.Ct. 78, 84 L.Ed. 475; Westinghouse Electric & Mfg. Company v. National Labor Relations Board, 2 Cir., 112 F.2d 657, affirmed 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108.